Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 for being abstract “Generating tasks [based on] rules ... to be completed upon the occurrence of an event” analogous to the Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013) case.  
Likewise claims 2-5 are also rejected under 35 U.S.C. 101 for being abstract because they are dependents of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is not clear. It recites “one or more iterations of a bounding shape at one or more spaced intervals along the filtered subset of the 3D point cloud”. Please clarify how a bounding shape iteratively applied to a 3D point cloud.
Likewise claims 7-16 are rejected under 35 U.S.C. 112(b) because they are dependents of claim 6.
Claim 17 is not clear. It recites “a longitudinal directional component along the driving surface. It is unclear what the component is? Please clarify. 
Likewise claims 18-23 are rejected under 35 U.S.C. 112(b) because they are dependents of claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 121 537 A1 to Vordermaier et al., hereinafter, “Vordermaier” in view of US 2021/0026361 A1 to Ravi et al., hereinafter, “Ravi”.
Claim 1. A processor comprising: one or more circuits to perform one or more operations based on a one-dimensional (1D) surface profile corresponding to a surface, the 1D surface profile being generated using a three-dimensional (3D) point cloud of objects within a free-space region and corresponding to a height of at least one bounding shape corresponding to at least one object of the 3D point cloud of objects. Vordermaier [0012] teaches advantageously, (in the above-mentioned step B), the road profile is optically detected along the route traveled by the vehicle. For this purpose, an image of the road profile is generated by means of a camera arranged behind the windshield of a vehicle. In addition to stereo cameras, for example, monocameras, PMD sensors / TOF cameras and laser scanners can be used.
Vordermaier Fig 2. , [0027], [0036-0037]
Vordermaier fails to explicitly teach corresponding height, Ravi, in the field of free space estimation in 1D surfaces (road), teaches [0003] teaches navigating obstructions in an autonomous vehicle can require evaluating electronically some of the same complicated criteria routinely encountered by a human vehicle operator. Unobstructed (free) space must be quickly determined from available sensor data for the autonomous vehicle to continuously proceed along a navigation path. Previously, free space has been estimated from stereo camera data, from a sequence of images in a video acquired by a camera system, and from millimeter wave radar data, among other ways.
Ravi [0013] teaches now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Ravi [0041] teaches Continuing to refer to FIGS. 1A-1C, method 150 for assigning free space probabilities in point cloud data, where the point cloud data can be associated with an autonomous vehicle traveling on a surface, the method can include, but is not limited to including, receiving 151 the point cloud data from a sensor. The sensor can include a sensor beam, and the sensor beam can project at least from the sensor to the surface. Method 150 can include segmenting 153 the point cloud data into segments of a first pre-selected size, and locating 155 planes, plane points in the planes, and non-plane points associated with at least one of the plane points within the point cloud data. Method 150 can include determining 157 normals to plane points and determining the non-plane points associated with the plane points, and choosing 159 at least one of the planes as a surface plane according to pre-selected criteria based at least on the normals and the location of the sensor. Method 150 can include classifying 161 each of the plane points as an obstacle point based at least on the associated non-plane points, determining 163 obstacle height associated with the obstacle points based at least on the non-plane points, and creating 165 a grid from the surface planes.
Ravi [Abstract] teaches a system and method for estimating free space and assigning free space probabilities in point cloud data associated with an autonomous vehicle traveling on a surface, including taking into account sensor noise, sensor availability, obstacle heights, and distance of obstacles from the sensor. System and method can include determining surface planes and classifying point cloud points according to whether or not the points fall on surface planes, among other factors.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vordermaier and Ravi for efficient system that computes, from sensor data, the probability that the path is obstructed. The sensor collecting the sensor data can be mounted upon the autonomous vehicle. Ravi [0004]
Claim 3. Ravi further teaches wherein the one or more operations include detecting at least one surface perturbation along the surface using one or more height thresholds in view of the 1D surface profile. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim 4. Ravi further teaches wherein the one or more operations further include determining a geometry corresponding to the at least one surface perturbation based at least in part on the 1D surface profile. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim 5. Ravi further teaches wherein the processor is implemented within at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system incorporating one or more virtual machines (VMs); a system implemented using a robot; a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources. Ravi [0008] teaches the method for assigning free space probabilities in sensor data for an autonomous vehicle can include, but is not limited to including, determining at least one surface plane in the sensor data, where the at least one surface plane can be associated with a surface where the autonomous vehicle is traveling. The method can include determining obstacles, if any, and heights of the obstacles, if any, in the sensor data associated with the at least one surface plane, and determining a blind distance from the autonomous vehicle based at least on a dimension of the autonomous vehicle.

Ravi [0041] teaches Continuing to refer to FIGS. 1A-1C, method 150 for assigning free space probabilities in point cloud data, where the point cloud data can be associated with an autonomous vehicle traveling on a surface, the method can include, but is not limited to including, receiving 151 the point cloud data from a sensor.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 121 537 A1 to Vordermaier et al., hereinafter, “Vordermaier” in view of US 2021/0026361 A1 to Ravi et al., hereinafter, “Ravi” and in further view of US 2015/0339541 A1 to Fan et al., hereinafter, “Fan”.
Claim 2. Vordermaier and Ravi are silent on claim 2, however, Fan, in the field of point cloud matching, teaches wherein the 3D point cloud is generated using a structure from motion (SfM) algorithm. Fan [0003] teaches various sensing methods for obtaining 3D point clouds have been developed. For example, in Structure-From-Motion (SFM), three-dimensional structures are estimated from two-dimensional image sequences, where the observer and/or the objects to be observed move in relation to each other. In Light Detection And Ranging (LiDAR) method, distances are measured by illuminating an object with a laser beam and analyzing the reflected light. The resulting data is stored as point clouds.
Fan [0008] teaches the first 3D point cloud is obtained using Light Detection And Ranging (LiDAR) technique and the second 3D point cloud is obtained using Structure-From-Motion (SFM) technique.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vordermaier and Ravi with Fan for match point clouds of different sources. Fan [0001]
Claim(s) 6, 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0026361 A1 to Ravi et al., hereinafter, “Ravi  in view of DE 10 2015 121 537 A1 to Vordermaier et al., hereinafter, “Vordermaier” and US 2018/0121762 A1 to Han et al., hereinafter, “Han”.
Claim 6. A method comprising: generating a three-dimensional (3D) point cloud based at least in part on sensor data generated by one or more sensors; determining a filtered subset of points of the 3D point cloud by filtering out a subset of points from the 3D point cloud that are outside of a free-space boundary; Ravi [Abstract] teaches a system and method for estimating free space and assigning free space probabilities in point cloud data associated with an autonomous vehicle traveling on a surface, including taking into account sensor noise, sensor availability, obstacle heights, and distance of obstacles from the sensor. System and method can include determining surface planes and classifying point cloud points according to whether or not the points fall on surface planes, among other factors.
Ravi [0013] teaches now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
applying one or more iterations of a bounding shape at one or more spaced intervals along the filtered subset of the 3D point cloud; Ravi [0041] teaches Continuing to refer to FIGS. 1A-1C, method 150 for assigning free space probabilities in point cloud data, where the point cloud data can be associated with an autonomous vehicle traveling on a surface, the method can include, but is not limited to including, receiving 151 the point cloud data from a sensor.
for at least one iteration of the bounding shape, determining a height relative to the surface based at least in part on points of the filtered subset of points within the iteration of the bounding shape; Ravi [0013] teaches now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Ravi [0050] teaches referring now to FIGS. 11A and 11B, in another configuration, free space estimation using point cloud data can include locating ground planes from the point cloud data, marking points from the point cloud as free space if they are located on a ground plane, and saving obstructed and free space designations in an occupancy grid as logodds data. Method 250 for performing these functions can include, but is not limited to including, receiving 251 point cloud data from a sensor, filtering 253 data over the data median in one dimension, creating 255 planes and growing planes to outliers, choosing 257 significant planes, eliminating 259 planes that do not meet threshold score for ground planes, and transforming 261 planes to baselink coordinates. If 263 there are not planes representing points in front of, to the left of, to the right of, and behind the autonomous vehicle, method 250 can include using 265 a previously-used plane that had been available in the immediate previous time step until the previously-used plane had been used in this way for a pre-selected number of iterations. When the previously-used plane has been used up to the pre-selected number of iterations, a default plane can be used. If 263 there are planes representing points in front of, to the left of, to the right of, and behind the autonomous vehicle, method 250 can include filtering 267 point cloud data that are not of interest, transforming 269 point cloud points that survive the filter to baselink coordinates, and filtering 271 transformed points that are too close to the autonomous vehicle. If 273 a transformed and filtered point is located in a ground plane, method 250 can include labeling 275 the point as free space, otherwise, the point is labeled as an obstacle. Method 250 can include labeling 277 each cell on a grid map as free or occupied, depending upon point markings, calculating 279 logodds in an occupancy grid, and setting 281 logodds to ∞ when the cell is beyond the point where the sensor is occluded.
Ravi fails to explicitly teach a bounding shape, however, Han, in the same field of object detection, teaches is generating a one-dimensional (1D) surface profile corresponding to the surface across the at least one iteration of the bounding shape; Han [0058] In operation 430, the bounding component 220 determines a distribution of bounding boxes to encompass each coordinate of the set of coordinates in at least one bounding box of the set of bounding boxes. In some embodiments, the bounding boxes are distributed in a sliding window fashion. In some embodiments, the sliding window distribution of the set of bounding boxes may be organized starting at a first corner (e.g., upper left) of the image and iteratively span all of the coordinates of the image from the first corner to a second corner (e.g., lower right). 
Ravi and Vordermaier, in the field of analyzing a route of a vehicle, teaches and performing one or more operations based at least in part on the 1D surface profile. Ravi [0041] teaches Continuing to refer to FIGS. 1A-1C, method 150 for assigning free space probabilities in point cloud data, where the point cloud data can be associated with an autonomous vehicle traveling on a surface, the method can include, but is not limited to including, receiving 151 the point cloud data from a sensor.
Vordermaier Fig 2. , [0027], [0036-0037]
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ravi and Han with Vordermaier for detecting and identifying objects within an image using a single user interaction of an initial selection. Han [0018]
Claim 9. Ravi further teaches further comprising generating a densified 3D point cloud from the 3D point cloud using a point cloud densification algorithm, wherein the filtered subset is of the densified 3D point cloud. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim 10. Ravi further teaches further comprising generating an estimated ground plane from the 3D point cloud, wherein the determining the height at each iteration of the bounding shape is with respect to the estimated ground plane. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim 11. Ravi further teaches wherein the one or more operations include detecting at least one surface perturbation along the surface using one or more height thresholds in view of the 1D surface profile. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map.
Claim 12. Ravi further teaches wherein the one or more operations further include determining a geometry corresponding to the at least one surface perturbation based at least in part on the 1D surface profile. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim 13. Ravi and Vordermaier further teaches wherein the applying the iterations of the bounding shape at the spaced intervals along the filtered subset of the 3D point cloud is at least one of: along a heading direction of an object across the surface; or along a profile of the surface. Ravi [0005] teaches the system and method of the present teachings for assigning free space probabilities in point cloud data associated with an autonomous vehicle traveling on a surface includes taking into account sensor noise, sensor availability, obstacle heights, and distance of obstacles from the sensor. The method of the present teachings can include, but is not limited to including, receiving the point cloud data from a sensor. The sensor can include a sensor beam, and the sensor beam can project at least from the sensor to the surface. In some configurations, the sensor can scan the area surrounding the autonomous vehicle, collecting data in a cone from the surface spanning a pre-selected angle. The method can include segmenting the point cloud data into segments of a first pre-selected size, and locating planes, plane points in the planes, and non-plane points associated with at least one of the plane points within the point cloud data. The method can include determining normals to the plane points and determining the non-plane points associated with the plane points. The method can include choosing at least one of the planes as a surface plane according to pre-selected criteria based at least on the normals and the location of the sensor, classifying each of the plane points as an obstacle point based at least on the associated non-plane points, and determining obstacle height associated with the obstacle points based at least on the non-plane points. The method can include creating a grid from the surface planes.
Vordermaier [0012], Fig. 2
Claim 14. Vordermaier further teaches wherein the profile of the surface is a lane profile corresponding to at least one of a shape, a number, or a location of one or more lanes along a driving surface. Vordermaier [0002-0003]
Claim 15. Ravi further teaches wherein a bounding shape height of the bounding shape is determined such that points within the 3D point cloud higher than the bounding shape height relative to the surface are filtered out. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim 16. Ravi further teaches wherein the determining the filtered subset of the 3D point cloud includes: receiving data representative of a real-world location of the free-space boundary; determining the subset of points within the 3D point cloud that are not within the free-space boundary; and filtering out or ignoring the subset of points from the 3D point cloud. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim(s) 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE
Claim 17. A method comprising: receiving image data representative of a sequence of images of an environment including a driving surface as captured by a camera of a vehicle; determining portions of the image data corresponding to drivable free-space within the environment; Ravi [Abstract] teaches a system and method for estimating free space and assigning free space probabilities in point cloud data associated with an autonomous vehicle traveling on a surface, including taking into account sensor noise, sensor availability, obstacle heights, and distance of obstacles from the sensor. System and method can include determining surface planes and classifying point cloud points according to whether or not the points fall on surface planes, among other factors.
generating a three-dimensional (3D) point cloud corresponding to the portions of the image data using a structure from motion (SfM) algorithm; determining a longitudinal directional component along the driving surface; Fan [0008] teaches the first 3D point cloud is obtained using Light Detection And Ranging (LiDAR) technique and the second 3D point cloud is obtained using Structure-From-Motion (SFM) technique.
applying a sliding window of bounding shapes along the longitudinal directional component; computing, for each iteration of the sliding window, at least one height value; generating a surface profile for the driving surface based at least in part on the at least one height value from each iteration of the sliding window; Han [0058] In operation 430, the bounding component 220 determines a distribution of bounding boxes to encompass each coordinate of the set of coordinates in at least one bounding box of the set of bounding boxes. In some embodiments, the bounding boxes are distributed in a sliding window fashion. In some embodiments, the sliding window distribution of the set of bounding boxes may be organized starting at a first corner (e.g., upper left) of the image and iteratively span all of the coordinates of the image from the first corner to a second corner (e.g., lower right). 
Vordermaier Fig 2. , [0027], [0036-0037]
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ravi, Vordermaier, Han and Fan for detecting and identifying objects within an image using a single user interaction of an initial selection. Han [0018] and for match point clouds of different sources. Fan [0001]
Claim 18. Vordermaier further teaches wherein the determining the longitudinal directional component along the driving surface includes: receiving data representative of a lane profile of at least one lane of the driving surface; and using a direction of the at least one lane according to the lane profile as the longitudinal directional component. Vordermaier Fig 2. , [0027], [0036-0037]
Claim 19. Han further teaches wherein each iteration of the sliding window is spaced at a pre-determined interval from each preceding iteration and each subsequent iteration. Han [0058] In operation 430, the bounding component 220 determines a distribution of bounding boxes to encompass each coordinate of the set of coordinates in at least one bounding box of the set of bounding boxes. In some embodiments, the bounding boxes are distributed in a sliding window fashion. In some embodiments, the sliding window distribution of the set of bounding boxes may be organized starting at a first corner (e.g., upper left) of the image and iteratively span all of the coordinates of the image from the first corner to a second corner (e.g., lower right). 
Claim 20. Han further teaches wherein the sliding window of bounding shapes is for a first instance, and a plurality of additional instances of the sliding window of bounding shapes are applied at laterally spaced intervals along the driving surface. Han [0058] In operation 430, the bounding component 220 determines a distribution of bounding boxes to encompass each coordinate of the set of coordinates in at least one bounding box of the set of bounding boxes. In some embodiments, the bounding boxes are distributed in a sliding window fashion. In some embodiments, the sliding window distribution of the set of bounding boxes may be organized starting at a first corner (e.g., upper left) of the image and iteratively span all of the coordinates of the image from the first corner to a second corner (e.g., lower right). 
Claim 21. Ravi further teaches wherein the generating the 3D point cloud corresponding to the portions of the image data includes filtering out points of the 3D point cloud that are outside of a free-space boundary defining the drivable free-space. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map.
Claim 22. Ravi further teaches further comprising determining an estimated ground plane corresponding to the driving surface, wherein the at least one height value at each iteration is with respect to the estimated ground plane. Ravi [0013] teaches Now that the ground planes are ready for comparison, the LIDAR points that don't fall within a pre-selected boundary, or that are above a certain height, are filtered from the LIDAR data. The remaining points are transformed to the autonomous vehicle frame of reference, and points that are located in the blind spot of the LIDAR are filtered out. The transformed points are classified according to whether or not they are within one of the previously-determined ground planes. If the points fall on the ground planes, they are marked as free space, otherwise, classified as an obstacle. The points are located on a grid map. 
Claim(s) 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0026361 A1 to Ravi et al., hereinafter, “Ravi  in view of DE 10 2015 121 537 A1 to Vordermaier et al., hereinafter, “Vordermaier” and US 2018/0121762 A1 to Han et al., hereinafter, “Han” and in further view of US 2015/0339541 A1 to Fan et al., hereinafter, “Fan”
Claim 7. Fan, in the field of point cloud matching, teaches wherein the 3D point cloud is generated using a structure from motion (SfM) algorithm, and the sensor data is representative of a plurality of images captured by one or more image sensors. Fan [0008] teaches the first 3D point cloud is obtained using Light Detection And Ranging (LiDAR) technique and the second 3D point cloud is obtained using Structure-From-Motion (SFM) technique.
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ravi, Vordermaier, Han and Fan for detecting and identifying objects within an image using a single user interaction of an initial selection. Han [0018] and for match point clouds of different sources. Fan [0001]

Claim 8. Vordermaier further teaches wherein the one or more image sensors includes a single image sensor of a monocular camera, and the plurality of images includes a sequence of images captured by the monocular camera as an object on which the monocular camera is disposed moves along the surface. Vordermaier [0012]
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0026361 A1 to Ravi et al., hereinafter, “Ravi  in view of DE 10 2015 121 537 A1 to Vordermaier et al., hereinafter, “Vordermaier” and US 2018/0121762 A1 to Han et al., hereinafter, “Han”, US 2015/0339541 A1 to Fan et al., hereinafter, “Fan” and WO 2018/182538 A1 to Chen et al., hereinafter, “Chen”.
Claim 23. Li, in the field of alignment of a robotic arm to an object wherein the determining the estimated ground plane includes using random sample consensus (RANSAC) with respect to the 3D point cloud. Li [0057] teaches salient regular surfaces are quite common for man-made objects. The regular surface and protrusion detection 168 detects these surfaces with one or more algorithms, such as an iterative method executing random sample consensus (RANSAC).
Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ravi with Li to improve alignment of a robotic arm to an object. Li [0002]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0225515 A1 to Jiang et al. [0062] A threshold is selected to obtain a road surface point cloud in the road surface grid, and the road surface point cloud is filtered out, i.e., eliminating the road surface point cloud and the road edge point cloud in the dense point cloud.
US 2021/0148709 A1 to Kumar et al. [0127] teaches a method for ground surface segmentation on sparse Light Detection And Ranging (LiDAR) point clouds, the method comprising: reading, by a navigation system, a LiDAR point cloud from a LiDAR sensor, the LiDAR point cloud comprising data representing one or more objects in physical surroundings detected by the LiDAR sensor; voxelizing, by the navigation system, the LiDAR point cloud, wherein voxelizing the LiDAR point cloud produces a three-dimensional representation of each of the one or more objects in the physical surroundings detected by the LiDAR sensor; constructing, by the navigation system, a maximum height map from the three-dimensional representation of each of the one or more objects in the physical surroundings detected by the LiDAR sensor, the maximum height map comprising a two-dimensional mapping of spatial points representing each of the one or more objects in the physical surroundings detected by the LiDAR sensor; performing, by the navigation system, minimum filtering on the spatial points of the maximum height map; and classifying, by the navigation system, each spatial point as a ground point or a non-ground point based on the minimum filtering of each spatial point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661